Citation Nr: 0514941	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  04-09 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Naomi E. Farve, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from November 1983 to May 
1992.

This case came to the Board of Veterans' Appeals (Board) from 
an August 2001 RO decision that denied, in pertinent part, 
service connection for PTSD.  The veteran filed a notice of 
disagreement with this decision in October 2001, and the RO 
issued statement of the case in January 2004.  In March 2004, 
the veteran timely perfected her appeal.


FINDING OF FACT

The veteran does not currently have a diagnosis of PTSD.


CONCLUSION OF LAW

Claimed PTSD was not incurred in or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence submitted by 
the veteran or on her behalf.  Rather, the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to her claim herein.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303. 

Service connection for certain chronic diseases, including 
psychoses, will be rebuttably presumed if they are manifest 
to a compensable degree within the year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Post Traumatic Stress Disorder

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

The Board points out that the current claim for PTSD involves 
no contention that a military combat stressor occurred, but 
does involve an assertion of sexual assault. In such a claim, 
it is not unusual for there to be an absence of service 
records documenting the events of which the veteran 
complains. See, e.g., Patton v. West, 12 Vet. App. 272, 281 
(1999).

If a PTSD claim is based on an in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate an account of a stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes. VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred. 38 
C.F.R. § 3.304(f)(3).

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence. See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that the VA had adopted 
the 4th edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV) and noted that the major effect was that the criteria 
changed from an objective "would evoke ... in almost anyone" 
standard in assessing whether a stressor is sufficient to 
trigger PTSD to a subjective standard requiring exposure to a 
traumatic event and response involving intense fear, 
helplessness, or horror. The Court further held the 
sufficiency of a stressor was now a clinical determination 
for an examining mental health professional. Id. at 140, 141.

In this case, the veteran served on active duty in the Army 
from November 1983 to May 1992.  She alleges that shortly 
after completing basic training duty, she was sexually 
assaulted by her former drill sergeant, Sgt. O.W.  As a 
result of this incident, she contends that she has developed 
PTSD.  She initially indicated that she did not discuss this 
incident with anybody until approximately the year 2000, but 
later indicated that she had discussed this matter with a 
close friend in 1984.

In support of her claim, the RO has obtained post service 
treatment records identified by veteran.  Treatment records, 
dated from November 1999 through October 2002, were received 
from VA medical centers in Biloxi, Mississippi; Fayetteville, 
North Carolina; and Washington, D.C.  In addition the record 
includes three lay statements in support of her claim; two VA 
medical examination reports, dated in June 1992 and in 
December 2001; and the veteran's service medical records.

A review of the medical evidence of record fails to reveal a 
current diagnosis of PTSD.  A September 2000 treatment report 
noted that the veteran denied any major medical or 
psychological problems, except for arthritis of the hands and 
feet.  A treatment report, dated in October 2000, noted the 
veteran's recent use of crack cocaine, and indicated that she 
described herself as a binge user.  It also noted her 
reported history of being sexually abused while in the 
service.  The report concluded with a diagnosis of cocaine 
dependence, and history of sexual trauma.  A subsequent 
treatment report, dated in October 2000, noted, "she states 
that she was sexually 'used' by a drill sergeant, claiming 
that the drill sergeant used his rank to manipulate her into 
having sex with him."  The report also noted that she denied 
a history of psychiatric problems, and admitted to a history 
of substance abuse (crack).  The report concluded with a 
diagnosis of cocaine abuse.  

A treatment report, dated in November 2000, reflects the 
veteran's drug abuse history and includes her reported abuse 
by her sergeant.  Following a mental status examination, the 
report concluded with a diagnosis of substance dependence, 
cocaine, continuous, and cannibas abuse by history.  A 
treatment report, dated in May 2002, noted that the veteran 
admitted to substance abuse over the weekend and that she was 
exhausted after partying.  A June 2002 treatment report noted 
her complaints of fleeting suicidal thoughts over the 
weekend.  The report also noted that she was behind at work 
due to her crack use over the weekend.  

In August 2004, the veteran submitted additional treatment 
records, dated from September 1994 through December 2002.  
Along with these records, the veteran submitted a waiver of 
initial consideration by the agency of original jurisdiction.  
A June 2001 treatment report did note the veteran's history 
of sexual harassment in basic training, and fear during the 
Persian Gulf War and a July 2002 treatment report noted that 
the veteran identified PTSD as a problem area, but there was 
no actual diagnosis of PTSD entered by a medical 
professional.  

Following a review of the relevant evidence in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence 
demonstrates that the veteran does not have PTSD.  Although 
the reports make reference to her alleged inservice sexual 
assault/harassment, the evidence does not show that the 
veteran currently has a diagnosis of PTSD.  
 
Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability. "In the absence of proof of a present disability, 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In this case, the greater weight of 
the evidence is against the conclusion the veteran has PTSD.  
Absent credible evidence reflecting the current presence of 
the claimed disability, a basis upon which to establish 
service connection for PTSD has not been presented and the 
appeal is denied.  

To the extent that the veteran herself believes she has PTSD, 
the Board notes that as a layman, she has no competence to 
give a medical opinion on the diagnosis of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis cannot constitute 
evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

Veterans Claims Assistance Act of 2000

VA has a duty to assist the veteran in the development of 
facts pertinent to her claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  
  
The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, that notice was provided in June 2001, prior to 
consideration of her claim in the August 2001 rating 
decision.

The Board finds that the veteran has been provided VCAA 
content complying notice and proper VA process on all claims.  
The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121. 

The RO's January 2001 and June 2001 letters, in aggregate, 
advised the veteran what information and evidence was needed 
to substantiate her claim herein and what information and 
evidence had to be submitted by her, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the veteran.  In this way, she was 
advised of the need to submit any evidence in her possession 
that pertained to the claims.  She was specifically advised 
that it was her responsibility to support the claim with 
appropriate evidence.  Finally, the letters advised her what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  

With respect to the VA's duty to assist, the RO obtained all 
relevant evidence identified by the veteran.  Thus, the Board 
is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4)(i).  In this case, the evidence of record 
consists of over three years of treatment reports all of 
which fail to show a current diagnosis of PTSD.  Thus, the 
Board does not find a VA examination to be needed in this 
matter.

As for the provisions of 38 C.F.R. § 3.304(f)(3), relating to 
claims based on personal assault, the Board notes that this 
decision is not based on the ability to confirm the veteran's 
alleged stressor, but on the lack of diagnosis for PTSD.

Thus, VA has satisfied its duties to inform and assist the 
veteran at every stage of this case as it pertain to the 
claim herein adjudicated.  Therefore, she will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  


ORDER

Service connection for PTSD is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


